DETAILED ACTION
	This action is in response to the application filed 8/13/19. Currently, claims 1-15 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “strapping or bandage system placed about the flexible cap to selectively increase pressure applied to a patient’s head to further control bleeding” (see claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The disclosure is objected to because of the following informalities: the specification discloses “exterior weather resistant or waterproof exterior layer 14” and “exterior layer 16,” making it unclear what single reference character is intended to refer to the exterior layer.  
Appropriate correction is required.

Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the warp knit fabric” should be amended to recite ---the stretchable warp knit fabric---.  Appropriate correction is required.
Claims 6 and 12-15 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the cap” should be amended to recite ---the flexible cap---.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a patient’s” in line 3 should be amended to recite ---the patient’s---.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “wound-contact surface” in line 2 should be amended to recite ---wound contact-surface---.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the waterproof exterior” in line 3 should be amended to recite ---the exterior weather resistant or waterproof exterior---.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a patient’s” in line 3 should be amended to recite ---the patient’s---.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the interior layer” in line 2 should be amended to recite ---the interior---.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the exterior” in line 3 should be amended to recite ---the exterior weather resistant or waterproof exterior---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “no edges are against the patient’s skin when applied.” It is unclear how the claimed invention can have no edges that are against the patient’s skin in use, when claim 1 (upon which claim 2 depends) requires the device to have periphery edges that “provide variable tightness” against the user’s skin in use. Further, claim 1 (upon which claim 2 depends) requires the device to be “form-fitting” and therefore, the device must include edges that are fit against the user’s skin.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “an integrated absorbent” in line 3 of the claim. It is unclear if this recited “absorbent” is the same as, or different from, the “interior made of sterile absorbent polymer” recited in claim 1 (upon which claim 3 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites “(~87/13).” It is unclear what unit of measurement is represented by this claim limitation.
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites “an absorbent layer” in line 3 of the claim. It is unclear if this recited “absorbent layer” is the same as, or different from, the “interior made of sterile absorbent polymer” recited in claim 1 (upon which claim 7 depends). For purposes of examination, the examiner will interpret these recited absorbent layers to be the same. Claim 8 depends on claim 7 and therefore, includes the same error.
Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites “a hemostatic loop knit interior layer.” It is unclear if this recited “interior layer” is the same as, or different from, the “interior” that is previously recited in claim 1 
Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites “a nylon/spandex knit exterior layer.” It is unclear if this recited “exterior layer” is the same as, or different from, the “exterior weather resistant or waterproof exterior” that is previously recited in claim 1 (upon which claim 13 depends). Claim 14 depends on claim 13 and therefore, includes the same error.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “the interior layer” in line 3 of the claim. It is unclear if this recited “interior layer” is intended to refer to the “interior” recited in claim 1 (upon which claim 14 depends) or the “hemostatic loop knit interior layer” recited in claim 13 (upon which claim 14 depends).
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “the exterior layer” in line 3 of the claim. It is unclear if this recited “exterior layer” is intended to refer to the “exterior weather resistant or waterproof exterior” recited in claim 1 (upon 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 2010/0016775), in view of Hujar et al. (US 5,557,807) and further in view of Parker (US 3,097,644).
In regards to claim 1, Cumming et al. teaches in Figures 1-4, [0049] and [0051-0053] a flexible cap (stretchable flexible cap 12, sterile dressing liner 22; [0053] teaches that the stretchable flexible cap 12 and the sterile dressing liner 22 are “constructed of absorbent cotton,” which is a flexible material) made of two or more layers (the stretchable flexible cap 12 being one layer and the sterile dressing liner 22 being a second layer) of a stretchable fabric ([0052] teaches the stretchable flexible cap 12 and the sterile dressing liner 22 being made of stretchable material) forming a form-fitting head bandage skull cap shape ([0049] teaches “the flexible wrap 10 [which is formed by the stretchable flexible cap 12 and the sterile dressing liner 22] has enough stretch to fit about the upper part of a patient’s head;” Figure 1 teaches the flexible wrap 10 having a skull cap shape) with i.    an exterior (stretchable flexible cap 12; Figure 1 shows the rolled down] to form an extended rim 12b”), top and sides (Figure 1 teaches the stretchable flexible cap 12 having a top and sides extending downward therefrom) sized to fit about and cover a forehead/crown (as shown in Figure 1), ears (while Figures 1-4 don’t teach the stretchable flexible cap 12 covering the user’s ears, [0049] teaches that the extra fold 12a of the stretchable flexible cap 12 is capable of being folded down, which would enable the extended rim 12b to cover a user’s ears, depending on the size of the individual), sides (as shown in Figure 1) and back (as shown in Figure 2) of a head of a patient with a head trauma; the periphery edges ([0049] teaches “an extra fold 12a around the rim of the cap 12, which may be folded down [or, rolled down] to form an extended rim 12b”) reliable to provide varying tightness (by selectively securing the releasably fastenable ends 11 together, as taught in [0051]), and liftable edges (at taught in [0049], extra fold 12a can be folded against the cap 12, which can function to exposed a patient’s ears, depending on the size of the individual) to expose a patient’s ears to enable caregivers to observe any fluid discharge from the ears, and ii.    an interior (sterile dressing liner 22; taught in [0052] do be positioned “on the inside of the adjustable cap 12”) made of a sterile ([0052] explicitly teaches “sterile” dressing liner 22) absorbent polymer non-adherent wound contact-surface ([0053] teaches the sterile dressing liner 22 being made of “absorbent cotton;” cotton is a polymer material, that is non-adherent to a wound), with enough stretch when placed on a patient to apply minimal pressure to a patient’s head to control bleeding ([0052] teaches the sterile dressing liner 22 having “enough stretch when 
Claim 1 limitation “cut and sewn to form” is a product-by-process claim limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
Cumming et al. does not teach the two or more layers being made of warp knit fabric; the exterior being weather resistant or waterproof.
However, Hujar et al. teaches in column 3, lines 24-30 and analogous device with the exterior (“outer material”) being weather resistant or waterproof (column 3, lines 24-30 teaches “the outer material is preferably a water resistant or waterproof fabric”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the exterior of Cumming et al. to be weather resistant or waterproof as taught by Hujar et al. because this element is known 
Cumming et al. and Hujar et al. do not teach the two or more layers being made of warp knit fabric.
However, Parker teaches in Figure 5 and column 5, lines 37-40 an analogous device (head bandage 54) that is made of warp knit fabric.
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the two or more layers of Cumming et al. as modified by Hujar et al. to be made of warp knit fabric as taught by Parker because this element is known in the art to produce bandage that can provide “a snug, smooth covering which compresses or grips the body part uniformly throughout,” as Parker teaches in column 1, lines 62-65.
In regards to claim 3, Cumming et al., Hujar et al. and Parker teach the apparatus of claim 1. Cumming et al. teaches in [0053] that the warp knit fabric (taught by Cumming et al. as modified by Hujar et al. and Parker) contains at least one of the following: integrated hemostatic agents, silicone or other release agents, and/or an integrated absorbent ([0053] teaches “the adjustable cap 12 and sterile dressing liner 22 are preferably constructed of absorbent cotton”).
In regards to claim 4, Cumming et al., Hujar et al. and Parker teach the apparatus of claim 1. Cumming et al. does not teach a thermal retention layer or technology for reflection of infrared energy affixed to the interior for warmth.
However, Hujar et al. teaches in the abstract and column 3, lines 17-24 an analogous device with a thermal retention layer (“inner, thermal insulative material”) or 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the interior of Cumming et al. as modified by Hujar et al. and Parker to provide a thermal retention layer or technology for reflection of infrared energy affixed to the interior for warmth as taught by Hujar et al. because this element is known to provide “insulation without weight…which protects the wearer’s head from direct thermal contact with the coolant material and controls the rate of heat transfer from the wearer’s head to the coolant material,” as Hujar et al. teaches in column 3, lines 17-24. Since the device of Cumming et al. is taught in [0052] to be used with an icepack, such a modification would be beneficial.
In regards to claim 5, Cumming et al., Hujar et al. and Parker teach the apparatus of claim 1. Cumming et al., Hujar et al. and Parker do not teach that at least a portion of the warp knit fabric is constructed of nylon and spandex (~87/13) filament yams. However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide that at least a portion of the warp knit fabric is constructed of nylon and spandex (~87/13) filament yams, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In regards to claim 6, Cumming et al., Hujar et al. and Parker teach the apparatus of claim 1. Cumming et al. teaches in [0052] that the cap (stretchable flexible cap 12, sterile dressing liner 22) is sized to accommodate and hold wound dressings cold and/or hot packs placed about a patient’s head ([0052] teaches “it is adjustable to hold a icepack in place about the patient’s head”).
In regards to claim 10, Cumming et al., Hujar et al. and Parker teach the apparatus of claim 1. Cumming et al. teaches in [0024-0035] that the flexible cap (stretchable flexible cap 12, sterile dressing liner 22; [0053] teaches that the stretchable flexible cap 12 and the sterile dressing liner 22 are “constructed of absorbent cotton,” which is a flexible material) is color-coded to indicate severity of a patient’s injuries in an emergency trauma triage setting.
In regards to claim 11, Cumming et al., Hujar et al. and Parker teach the apparatus of claim 1. Cumming et al. teaches in [0049] and [0051] and Figures 2 and 3 a strapping or bandage system (releasably fastenable ends 11) placed about (as shown in Figures 2 and 3) the flexible cap (stretchable flexible cap 12, sterile dressing liner 22; [0053] teaches that the stretchable flexible cap 12 and the sterile dressing liner 22 are “constructed of absorbent cotton,” which is a flexible material) to selectively increase pressure applied to a patient’s head to further control bleeding (by selectively securing the releasably fastenable ends 11 together, as taught in [0051]; securing the releasably fastenable ends 11 together would tighten the wrap 10 against the user’s head to further control bleeding).
In regards to claim 15, Cumming et al., Hujar et al. and Parker teach the apparatus of claim 1. Claim 15 limitation “the cap is fabricated using a woven or nonwoven fabric manufacturing process” is a product-by-process claim limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 2010/0016775), in view of Hujar et al. (US 5,557,807), in view of Parker (US 3,097,644) and further in view of Cumming et al. (US 2012/0296252).
In regards to claims 7, 8 and 9, Cumming et al. (US 2010/0016775), Hujar et al. and Parker teach the apparatus of claim 1. Cumming et al. (US 2010/0016775), Hujar et al. and Parker do not teach antimicrobials placed in the sterile absorbent polymer non-adherent wound-contact surface, or in an absorbent layer, or in the waterproof exterior to reduce bacterial populations and infections; wherein the antimicrobials are selected from the group comprising silver-ion releasing antimicrobials, quaternary amines and oxidizers, silquats, iodine, chlorine, or chlorhexidine gluconate (CHG); wherein the silver-ion releasing antimicrobial is >10 ppm of elemental silver applied as a fiber finish.
However, Cumming et al. (US 2012/0296252) teaches in [0027] an analogous device with antimicrobials placed in the sterile absorbent polymer non-adherent wound-contact surface, or in an absorbent layer, or in the waterproof exterior ([0027] teaches “the antimicrobial may be placed in the non-adherent net, the absorbent layer and/or in the waterproof-breathable outer layer”) to reduce bacterial populations and infections ([0027] teaches “antimicrobials may be used and are recognized as effective silver-ion releasing antimicrobials, quaternary amines and oxidizers, silquats, iodine, chlorine, or chlorhexidine gluconate (CHG); wherein the silver-ion releasing antimicrobial is >10 ppm of elemental silver applied as a fiber finish ([0027] teaches “200 ppm of elemental silver in the Polyurethane polymer blend of the "0.004" thick outer layer”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the device of Cumming et al. (US 2010/0016775) as modified by Hujar et al. and Parker to include antimicrobials placed in the sterile absorbent polymer non-adherent wound-contact surface, or in an absorbent layer, or in the waterproof exterior to reduce bacterial populations and infections; wherein the antimicrobials are selected from the group comprising silver-ion releasing antimicrobials, quaternary amines and oxidizers, silquats, iodine, chlorine, or chlorhexidine gluconate (CHG); wherein the silver-ion releasing antimicrobial is >10 ppm of elemental silver applied as a fiber finish as taught by Cumming et al. (US 2012/0296252) because this element is known to be “effective in reducing bacterial populations and thus infections,” as Cumming et al. (US 2012/0296252) teaches in [0027].

Claims 12-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 2010/0016775), in view of Hujar et al. (US 5,557,807), in view of Parker (US 3,097,644) and further in view of Laghi et al. (US 2016/0051402).
In regards to claim 12, Cumming et al., Hujar et al. and Parker teach the apparatus of claim 1. Cumming et al., Hujar et al. and Parker do not teach the cap is a single knit structure in which the interior layer has a majority of hemostatic fibers in a Terry or loop knit and the exterior is primarily constructed of non-hemostatic fibers/filaments.
However, Laghi et al. teaches in the abstract and [0053] an analogous device that is a single knit structure (inasmuch as all elements are attached to form a single, unitary knit structure) in which the interior layer (inner knitted fabric layer; since the layer is knitted, it has a looped structure) has a majority of hemostatic fibers ([0053] teaches that the inner knitted fabric layer can be made of cotton, which is a hemostatic material) in a Terry or loop knit and the exterior (outer knitted layer) is primarily constructed of non-hemostatic fibers/filaments ([0053] teaches the outer knitted layer to be made of “a non-low nylon yarn,” which is a non-hemostatic material).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the cap of Cumming et al. as modified by Hujar et al. and Parker to be a single knit structure in which the interior layer has a majority of hemostatic fibers in a Terry or loop knit and the exterior is primarily constructed of non-hemostatic fibers/filaments as taught by Laghi et al. because this 
In regards to claim 13, Cumming et al., Hujar et al. and Parker teach the apparatus of claim 1. Cumming et al. teaches in [0052] that the cap (stretchable flexible cap 12, sterile dressing liner 22) is a 2-layer structure (the stretchable flexible cap 12 being one layer and the sterile dressing liner 22 being a second layer) with a hemostatic interior layer (sterile dressing liner 22; taught in [0052] do be positioned “on the inside of the adjustable cap 12;” taught in [0052] “to apply minimal pressure to control bleeding”) and an exterior layer (stretchable flexible cap 12; Figure 1 shows the stretchable flexible cap 12 forming the outward, exterior surface of the wrap 10).
Cumming et al., Hujar et al. and Parker do not teach a loop knit interior layer and a nylon/spandex knit exterior layer.
However, Laghi et al. teaches in the abstract and [0053] an analogous device with a loop knit interior layer (inner knitted fabric layer; since the layer is knitted, it has a looped structure) and a nylon/spandex knit exterior layer (outer knitted layer; taught in [0053] to be made of “a non-low nylon yarn”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the interior and exterior layers of Cumming et al. as modified by Hujar et al. and Parker to be a loop knit interior layer and a nylon/spandex knit exterior layer as taught by Laghi et al. because this element is 
In regards to claim 14, Cumming et al., Hujar et al., Parker and Laghi et al. teach the apparatus of claims 1 and 13. Cumming et al. teaches in [0054] that the cap (stretchable flexible cap 12, sterile dressing liner 22) is a 3-layer structure in which a hydrophilic foam or absorbent core is inserted between ([0054] teaches that “additional dressings may be inserted beneath the adjustable cap to control bleeding;” this would position the two sterile dressing liners 22 layered beneath the stretchable flexible cap 12; consequently, the middle layer would be a sterile dressing liner 22, which is taught in [0053] to be absorbent) the interior layer (sterile dressing liner 22) and the exterior layer (stretchable flexible cap 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cumming et al. (US 2009/0299259)
Kantor et al. (US 9,867,965)
Ravikumar (US 6,592,535)
Boukanov et al. (US 6,762,337)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/10/2021